Title: General Orders, 2 September 1780
From: Washington, George
To: 


                        
                            Head Quarters Tean Neck. Saturday Septr 2d 1780
                            Parole Asia
                            Countersigns Atlas Arts
                            Watchword March March
                        
                        For the Day Tomorrow
                        Brigadier General Irvine
                        Colonel Chambers
                        Lieutenant Colonel Vose
                        Brigade Major White
                        For Guard
                        Major Harwood.
                        The Army will march tomorrow morning—The General will beat at three ô clock—the Assemblé at half past
                            four—and the march will commence precisely at five. the Quartermaster General will furnish the order of march and route.
                        After Orders
                        Colonel Gansevoort is appointed officer of the day for this day vice Colonel Johnston indisposed.
                        The march of the Army is postponed ’till eight o clock tomorrow morning—the same intervals are to be observed
                            in beating the General and Assemblé previous to the march as directed in the first order of this day.
                    